Citation Nr: 1623451	
Decision Date: 06/13/16    Archive Date: 06/29/16

DOCKET NO.  13-35 751	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for a deviated nasal septum.

2.  Entitlement to service connection for obstructive sleep apnea.

3.  Entitlement to service connection for a left knee injury.

4.  Entitlement to service connection for a low back disability, including as secondary to a left knee injury.

5.  Entitlement to service connection for right shoulder disability, claimed as right shoulder bursitis.

6.  Entitlement to service connection for bilateral hearing loss.




REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his friend


ATTORNEY FOR THE BOARD

R. Connally, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, had service from August 1979 to August 1983.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2011 decision of the Regional Office (RO) in Wichita, Kansas.

In October 2015, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge (VLJ); a transcript of the hearing is associated with the claims file.  

The issues of entitlement to service connection for the left knee, right shoulder, sleep apnea and a low back disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).




FINDINGS OF FACT

1.  The Veteran sustained an injury to the nose in service.
 
2.  The Veteran has a current disability of a deviated nasal septum.
 
3.  The deviated nasal septum is related to the in-service nose injury.

4.  The Veteran was exposed to acoustic trauma while working as a helicopter mechanic and crewman during active service.

5.  Symptoms of the currently diagnosed bilateral hearing loss have been continuous since service.


CONCLUSIONS OF LAW

1.  Resolving all reasonable doubt in the Veteran's favor, the criteria for service connection for a deviated nasal septum have been met.  38 U.S.C.A. §§ 1101, 1131, 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2015).

2.  Resolving all reasonable doubt in favor of the Veteran, the criteria for service connection for bilateral hearing loss have been met.  38 U.S.C.A. §§ 1112, 1113, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102 , 3.159, 3.303, 3.307, 3.309, 3.385 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2015).  The Court has held that an appellant need only demonstrate that there is an "approximate balance of positive and negative evidence" in order to prevail.  See Gilbert, 1 Vet. App. at 53.  The Court has also stated, "It is clear that to deny a claim on its merits, the evidence must preponderate against the claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert.

Service Connection Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2015).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996). 

Where a Veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests certain chronic diseases, including sensorineural hearing loss, to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  While the disease need not be diagnosed within the presumptive period, it must be shown-by acceptable lay or medical evidence-that there were characteristic manifestations of the disease to the required degree during that time.

As hearing loss is "chronic diseases" listed under 38 C.F.R. § 3.309(a); therefore, the presumptive service connection provisions of 38 C.F.R. § 3.303(b) based on "chronic" symptoms in service and "continuous" symptoms since service are applicable to these service connection claims.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  With a chronic disease shown as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  For the showing of a chronic disease in service, there is a required combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b).  





Service Connection for a Deviated Nasal Septum

The Veteran contends that he injured his nose in service, which is the cause of current deviated nasal septum.  He reports that he now has interference when breathing through the nose with pain due to a deviated nasal septum.

In this case, a deviated nasal septum, is not a "chronic disease" listed under 38 C.F.R. § 3.309(a); therefore, the presumptive service connection provisions based on "chronic" in-service symptoms and "continuous" post-service symptoms under 38 C.F.R. § 3.303(b) do not apply.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

After a review of all the evidence of record, lay and medical, the Board first finds that the evidence demonstrates that the Veteran sustained an injury to the nose in service.  The Veteran has a current disability of a deviated nasal septum.  In a March 2011 VA examination report, upon physical examination, the Veteran was diagnosed with a deviated nasal septum.  At that time, the subjective factor was difficulty breathing through the nose and the objective factor was a deviated nasal septum. 

While the Veteran's service treatment records are incomplete because they were not all available, the Veteran testified before the undersigned in October 2015 that he injured his nose while playing football during his time in service.  The Veteran's friend also attended this hearing and witnessed this incident take place.  The Veteran and his friend are competent to describe such an injury to the nose and the Board finds the testimony to be credible. 

The Board next finds that the weight of the competent evidence is at least in relative equipoise on the question of whether the Veteran's deviated nasal septum is related to the in-service nose injury.  The March 2011 VA examiner opined that the deviated nasal septum is "at least as likely as not that [the] deviated [nasal] septum secondary to his injury while playing football."  An August 2011 addendum clarified that there was documentation of severe nasal deviation to the left in February 2011 and this was "more likely than not a result of some sort of nasal trauma, like that described by the Veteran."  The VA examiner's opinion is competent and probative medical evidence because it is factually accurate, as it appears that the VA examiner had knowledge of the relevant evidence in this case, relied on accurate facts, and gave a fully articulated opinion that is supported by sound, albeit brief, reasoning.

There is no other competent medical opinion of record against the claim that directly addresses the etiology of the Veteran's deviated nasal septum.  For these reasons, and resolving reasonable doubt in the Veteran's favor, the Board finds that the criteria to establish service connection for a deviated nasal septum have been met.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Service Connection for Bilateral Hearing Loss

The Veteran essentially contends that he developed bilateral hearing loss during service and that his decreased hearing has continued since service separation.  Specifically, the Veteran states that he experienced acoustic trauma during service from in-service noise exposure from small arms fire in training.  

First, the evidence of record demonstrates that the Veteran has a current bilateral hearing loss disability for VA purposes.  The threshold for normal hearing is from 0 to 20 decibels.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

On VA examination in March 2011, the Veteran was diagnosed with normal to mild degree sloping sensorineural hearing loss, bilaterally.  Pure tone thresholds, in decibels, were as follows:





HERTZ



1000
2000
3000
4000
Average
RIGHT
25
25
35
35
30
LEFT
20
30
35
35
30

Speech audiometry revealed speech recognition ability of 94 percent in the right ear and of 96 percent in the left ear.  As the Veteran has three frequencies at 26 decibels or greater bilaterally, he meets the criteria of 38 C.F.R. § 3.385.  Therefore, he has a current disability.

The evidence of record does not demonstrate that the Veteran sustained any in-service hearing loss.  The Veteran's service treatment records show that he did not have any complaints, treatment, or diagnosis for hearing loss.  His hearing examination at separation was essentially "normal."  Service treatment records do not reflect any complaint, treatment, or diagnosis of a hearing loss disability, or otherwise reflect a reported history or findings of an auditory injury.  However, the Board finds that the Veteran experienced in-service acoustic trauma.  As detailed above, the Veteran reported that he was exposed to acoustic trauma from in-service noise exposure from his work as a helicopter mechanic and crewman.  See March 2011 VA examination report and October 2015 Board hearing transcript at 21-4.  The Veteran is competent to report noise exposure in service.  See Bennett v. Brown, 10 Vet. App. 178 (1997) (the Board may rely upon lay testimony as to observable facts).

The remaining question is whether there is evidence of a nexus.  In this regard, the Veteran was afforded a VA examination to assess the etiology of the hearing loss.  The examiner opined that while the Veteran's military occupational specialty as a helicopter mechanic likely exposed him to some acoustic trauma, "his service treatment records do not indicate that this had a permanent negative impact on [his] hearing."  Moreover, the examiner noted that an "audiogram dated [June 1985] (2 years post-separation from active duty) documented normal hearing."  The Board notes that there is no "June 1985" audiogram, but did see a June 1983 audiogram performed in connection with the Veteran's separation from service.  The Board notes that the date on this audiogram was slightly unclear and therefore assumes the examiner was referencing the June 1983 audiogram as review of the Statement of the Case and Rating Decision also fail to document that any records from 1985 are associated with the claims file.  

There can be no doubt that further medical inquiry could be undertaken with a view towards development of the claim.  Specifically, the VA examiner based his opinion in part on the absence of hearing loss during service in violation of Hensley.  The Board however finds that the evidence is at least in equipoise on the question of whether symptoms of bilateral hearing loss have been continuous since service.  Although the Veteran was not specifically diagnosed with a hearing loss disability of either ear in active service, such is not required.  See 38 C.F.R. § 3.303(d) (providing service connection may be granted for any disease diagnosed after service when the evidence establishes in-service incurrence); Hensley , 5 Vet. App. at 159 (holding that service connection is not precluded for hearing loss which first met VA's definition of disability at 38 C.F.R. § 3.385  after service).  The evidence of record demonstrates acoustic trauma in service and the Veteran has reported noticing that his hearing diminished during service and continued to worsen since service separation.  In this case, the Veteran is competent to report symptoms of hearing loss because this requires only personal knowledge as it comes to him through his senses.  Layno v. Brown, 6 Vet. App. 465, 470 (1994). 

Throughout the course of this appeal, the Veteran has consistently contended that his hearing loss began during service and continued to worsen since service separation.  The Board finds that the Veteran has provided credible statements and testimony as well as lay histories provided to medical personnel that his hearing loss symptoms have been continuous since service.  Falzone v. Brown, 8 Vet. App. 398, 403 (1995) (lay statements regarding continuity of symptomatology provide a direct link between the active service and the current state of his condition).  Audiometric testing post-service demonstrate that the Veteran's hearing acuity continued to decline after service separation.

The Board finds the Veteran's assertions of the onset of bilateral hearing loss during service and his reports of bilateral hearing loss symptomatology since service, in the context of the demonstrated in-service acoustic trauma, and current diagnosis, are sufficient to place in equipoise the question of whether the current bilateral hearing loss was incurred in service and is etiologically related to the noise exposure in service.  For these reasons, and resolving reasonable doubt in the Veteran's favor, the Board finds that, based on continuous post-service symptoms of bilateral hearing loss, presumptive service connection for bilateral hearing loss is warranted under 38 C.F.R. § 3.303(b).  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim and of the relative duties of VA and the claimant for procuring that evidence.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

VCAA notice should be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The RO provided a letter to the Veteran in September 2010, prior to the initial adjudication of the service connection claim on appeal.  The letter notified the Veteran of what information and evidence must be submitted to substantiate the claim, including a description of what information and evidence must be provided by the Veteran and what information and evidence would be obtained by VA.  The Veteran was also advised to inform VA of any additional information or evidence that VA should have, and to submit evidence in support of the claim to the RO.  The content of the letter complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b). 

The notice requirements of the VCAA apply to all elements of a service connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  The Veteran was provided with such notice by the September 2010 letter, including the type of evidence necessary to establish a disability rating and effective dates.

Next, VA has a duty to assist a veteran in the development of the claim.  To that end, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; see Golz v. Shinseki, 590 F.3d 1317, 1320-21 (2010) (stating that the "duty to assist is not boundless in its scope" and "not all medical records . . . must be sought - only those that are relevant to the veteran's claim").  Here, service records have been obtained as have records of VA treatment.  Based on the foregoing, the Board finds that VA has met its duty to assist with regard to records development.

The Veteran was afforded a VA examination with respect to his claims in March 2011.  During that examination, the VA examiner conducted a physical examination of the Veteran with diagnostic testing, was provided the claims file for review, took down the Veteran's history, considered the lay evidence presented, laid a factual foundation for the conclusions reached, and reached conclusions and offered opinions based on history and examination that are consistent with the record.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met regarding the matters on appeal.  38 C.F.R. § 3.159(c)(4); Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (holding that the Board is entitled to presume the competence of a VA examiner and the adequacy of their opinion).

The Veteran appeared at a hearing before the undersigned Veterans Law Judge in October 2015.  In Bryant v. Shinseki, the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) essentially requires that any Veterans Law Judge who chairs a hearing fulfill two duties to comply with the above regulation.  23 Vet. App. 488 (2010).  These requirements consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Id.  During the hearing, the Veterans Law Judge sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding that might substantiate the claim.  Accordingly, the Veteran is not shown to be prejudiced on this basis.  Moreover, the Veteran has not asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearing.  The actions by the undersigned satisfy the obligations imposed by 38 C.F.R. § 3.103.

All necessary development has been accomplished; therefore, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  In addition to the evidence discussed above, the Veteran's statements in support of the claim are also of record.  The Board has carefully considered such statements, and concludes that no available outstanding evidence has been identified.  Additionally, the Board has reviewed the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim.  For these reasons, the Board finds that the duties to notify and assist the Veteran in the development of this claim have been met, so that no further notice or assistance to the Veteran is required to fulfill VA's duty to assist.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).


ORDER

Service connection for a deviated nasal septum is granted.

Service connection for bilateral hearing loss is granted.




REMAND

Unfortunately, the issues of entitlement to service connection for the left knee, right shoulder, sleep apnea and a low back disability must be remanded for further development.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide these issues so that the Veteran is afforded every possible consideration.

Concerning the left knee and right shoulder, the Board notes there are outstanding medical records.  During the Board hearing the Veteran indicated he treated these disabilities with a private physician, Dr. Chris Craemer.  These records are relevant and should be obtained.  The Board notes that the AOJ sent the Veteran a letter in August 2011 requesting he complete an authorization for Dr. Craemer but the Veteran did not respond.  Additionally, the Board granted a motion to hold the record open so the Veteran could submit these records and to date no records have been received.  While VA has a duty to assist a claimant, the Veteran is reminded that claimant must cooperate fully with VA's reasonable efforts to obtain records and must provide enough information to identify and locate the existing records, including the person, company, agency, or other custodian holding the records; the approximate time frame covered by the records; and in the case of medical records the condition for which treatment was provided.  38 C.F.R. § 3.159.  

A review of the record reflects that there has been no examination specific to the left knee.  In this regard, the Veteran has testified that he sustained an injury while completing an obstacle course during service and has reported knee pain since that time.  This meets the low standard of McLendon v. Nicholson, 20 Vet. App. 79 (2006) and a VA examination should be obtained to determine the etiology of any current knee disability.  

Although the Veteran received a VA examination for sleep apnea in March 2011.  The examiner opined, "Rhinitis medicamentosa with deviated septum and hypertrophy of turbinates.  It is less likely that this condition has caused his sleep apnea.  Most likely the hypertrophy of turbinates is caused by the nasal Afrin.  Sleep apnea most likely due to his obesity."  The examiner did not provide any further rationale regarding this opinion.  The examiner noted the Veteran's weight had been above 230 since discharge but did not specifically comment on whether the obesity began during service.  Furthermore, the examiner did not comment on the other lay statements describing loud snoring, and the Veteran stopping breathing and gasping for air at night since service.  See November 2010 statement of A.G.; October 2010 statement of C.N., December 2010 statement of D.M.  When VA undertakes to provide a VA examination or obtain a VA medical opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  Without further clarification, the Board is without medical expertise to determine the nature and etiology of the claimed sleep apnea.  Colvin v. Derwinski, 1 Vet. App. 171 (1991).  In light of the above, the Board finds that a new VA examination and opinion must be obtained.

At the October 2015 Board Hearing before the undersigned, the Veteran stated, "I don't believe that I actually injured my back in service.  I believe that it's attributed to favoring my knee when it hurts.  That's what I think is, that's what I think has happened."  Id. at 23.  On remand, the Veteran should be afforded a VA examination to determine the nature and etiology of any current back disability.  

Accordingly, these issues are REMANDED for the following action:

1.  Contact the Veteran and ask him to specify all medical care providers, including any private facilities, who have treated him for his claimed conditions. The AOJ should then obtain and associate with the claims file any records identified by the Veteran that are not already associated with the claims file. 

The AOJ should specifically request a release to obtain records from Dr. Chris Craemer.

 If any requested records are not available, that fact must clearly be documented in the claims file and proper notification under 38 C.F.R. § 3.159(e)  should be provided to the Veteran where appropriate.

2.  After any records requested above have been obtained, schedule a VA examination for an opinion as to the nature and etiology of any left knee disorder that may be present.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and assertions. 

 The examiner should state whether it is at least as likely as not (50 percent probability or greater) that a current left knee disability had its onset in or is otherwise etiologically related to service. 

In providing the requested opinion, the examiner is asked to discuss the Veteran's statements regarding the inservice injury while completing an obstacle course.

A complete rationale should be provided for any opinions expressed.

3.  After any records requested above have been obtained, schedule a VA examination for an opinion as to the nature and etiology of any back disorder that may be present. The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and assertions. 

The examiner should state whether it is at least as likely as not (50 percent probability or greater) that a current back disability had its onset in or is otherwise etiologically related to service. 

The examiner should state whether it is at least as likely as not (50 percent probability or greater) that a current back disability had its onset in or is otherwise etiologically related to a left knee disability.

A complete rationale should be provided for any opinions expressed.

4.  After any records requested above have been obtained, schedule the Veteran for a VA examination to determine the nature and etiology of any sleep disorder that may be present. The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and assertions. 

a)  The examiner should state whether it is at least as likely as not (50 percent probability or greater) that a current sleep disorder had its onset in or is otherwise etiologically related to service. 

The examiner must discuss the lay statements of snoring, stopping breathing and gasping for air since service.

The examiner should also discuss whether the Veteran was considered obese during service.  

b) The examiner should state whether it is at least as likely as not (50 percent probability or greater) that a current sleep disorder is caused or aggravated by the service-connected deviated septum. 

A complete rationale should be provided for any opinions expressed.

5.  Thereafter, readjudicate the issues on appeal.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided a supplemental statement of the case (SSOC) which addresses all relevant actions taken on the Veteran's claims for benefits, to include a summary of the evidence considered, since the issuance of the SOC.  An appropriate period of time should be allowed for response before the case is returned to the Board.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


